DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.  While applicant agrees Outes discloses an allocation process is based on "hardware constraints (e.g. , number of hubs / BBUs , ports and latency requirements , etc.)", applicant states  Outes fails to disclose performing an optimization subject to a first subset of the plurality of radio network constraints.  The examiner respectfully disagrees with the applicant. According the MPEP 2111.03, the transitional phrases “comprising” is open-ended and does not exclude additional and unrecited elements and method steps.   Since independent claims 1/11 uses term “comprises” to separated the body of claim from the preamble, then the optimization step is open-ended.  Thus, the optimization of Outes based on all of the constraints includes the first subset and additional subsets not recited in the independent claims.   
In response to applicant's argument that “to optimize uplink and downlink scheduling”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner thanks the applicant for acknowledging  Lin discloses that UL and DL frames are allocated based on "fixed fractions", (see, e.g., paragraph [0025]).   Lin also fails to disclose a binary-valued sub-problem optimization, subject to a first subset of the plurality of radio network constraints, to generate a physical resource block (PRB) allocation that allocates PRBs of each RRH among the plurality of client devices to optimize uplink and downlink scheduling. The examiner respectfully disagrees with the applicant.  Lin disloces RRHs equipped with possibly massive antennas, which are controlled by VBSs and serve users' transmissions (paragraph 23) and allocating symbols for uplink and downlink communications (paragraph 25).  Lin also discloses the allocation for uplink and downlink communications are based S and B variables, which are also used in software defined optimization framework  (paragraphs 35-36).  

Since Outes discloses interference from all the cells in coordinated cluster is used to optimized  scheduler decisions (paragraph 43) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a module for determining configuration of the resources and an association of uses in a plurality of remote radio heads (Lin: paragraph 15) by  a binary-valued sub-problem optimization  and generate a physical resource block (PRB) allocation that allocates PRBs of each RRH among the plurality of client devices as taught by Lin in the cell allocation and optimization module of Outes in order to improve spectral efficiency (Lin: paragraph 35)

[0043] Downlink Coordinated Multipoint Transmission (DL CoMP in LTE-Advanced): In an example arrangement where the fronthaul connectivity is based on a cell allocation scheme of the present disclosure, C-RAN may be configured to analyze the interference situation on the DL from all the cells in the coordinated cluster (which may be defined responsive to the cell allocation scheme) and, based on that information, the scheduler decisions may be optimized accordingly. In other words, a DL CoMP solution relies on turning inter-cell interference into a useful signal. This increases the Signal Interference plus Noise Ratio (SINR) at the UE, which in turn leads to higher achievable bit rates. This technique is particularly useful to improve the performance at the edges of the cells since the SINR values are generally lower.

With regard to claims 7 and 17, applicant states Lin fails to discloses a plurality of binary -valued constraints.  The examiner respectfully disagrees with the applicant.  Lin discloses binary variables.   Outes discloses constraints are variables for  cell allocation (paragraph 66).  Thus, the system  of Outes and Lin will teach/suggest binary variable for hardware constraints.  

With regard to claims 9 and 19, Lin’s fails to include at least one time slot constraint and at one least time slot allocation constraints.  The examiner respectfully disagrees with the applicant.  Lin discloses binary variables.   Lin also discloses the allocation for uplink and downlink communications are based S variable and S is based on T (coherence time ) and W coherence  bandwidth.  Thus, the system  of Outes and Lin will teach/suggest binary variable to include at least one time slot constraint and at one least time slot allocation constraints.

For at least the reasons stated above, the examiner maintains prior art rejection of claims 1 and 11 as well as their dependents. 

With regard to claim 4 and 14, applicant’s arguments, filed 6/23/2022, with respect to 35 USC 103 (based on Outes, Lin, and Cioffi references) have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 4 and 1 has been withdrawn. 


Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Outes Carnero et al. (US 2021/0399854) in view of Lin et al. (US 2020/0366341).

With regard to claims 1 and 11, Outes teaches: A network element (See figure 10) comprises: 
a core network interface configured to communicate backhaul communications with one or more network elements of a core communication network (paragraph 262: upstream interface:
Accordingly, depending on the implementation, appropriate “upstream” interfaces (I/F) 1018 and/or “downstream” I/Fs 1020 may be provided for interfacing with external nodes, e.g., BSS nodes and/or other OSS components, BB hubs, management nodes, RRUs, etc., which may be referred to as a first interface, a second interface, and so on.
) ; 
a radio network interface configured to communicate fronthaul communications with a plurality of remote radio heads of a radio network (paragraph 262: downstream interface), wherein the plurality of remote radio heads are configured to engage in wireless communications with a plurality of client devices (paragraphs 33 and 47:
 one or more backhaul interfaces may also be provided as part of BBU 200 for effectuating connectivity with an aggregation network.
[0047] Example RRU 300 is broadly concerned with providing an interface between the IQ fiber link and radio connectivity to one or more UEs (not shown in this FIG.)
); 
a radio resource manager that includes a processor and a memory (paragraphs 260-262: cell allocation and optimization module) wherein the memory stores operational instructions that, when executed by the processor, cause the processor to perform operations (paragraphs 260-262) that include: 
obtaining constraint data indicating a plurality of radio network constraints (see step 452 in figure 4b: Paragraphs 48 and 58) ;
 obtaining channel state information (CSI) corresponding to the wireless communications between the plurality of client devices and the plurality of remote radio heads (paragraphs 63-66: signal quality/RSRQ/RS-SINR); 
performing an optimization, subject to a first subset of the plurality of radio network constraints, to generate a remote radio head (RRH) to client device association that associates a corresponding one of the plurality of remote radio heads to each of the plurality of client devices (cell allocation map: paragraphs 48 and 59: 
Responsive thereto, a cell allocation map is thereby obtained, determined and/or otherwise provided, which identifies allocations of the plurality of cells/RRUs with respect to the selected BBU hubs and the individual BBUs therein (block 462). As set forth at block 464, appropriate fronthaul connections between the plurality of cells and selected BBU hubs may be configured (e.g., automatically, on-demand, on-schedule, or operator-triggered, etc.) responsive to the cell allocation map so as to optimize one or more key performance indicators (KPIs) in the fronthaul network portion with respect to at least one of radio frequency (RF) capacity, network throughput, per-BBU port utilization, and inter-cell interference, etc.);
and 
facilitating the fronthaul communications via the radio network interface to control the wireless communications between the plurality of remote radio heads and the plurality of client devices via the RRH to client device association and the PRB allocation (Paragraphs 258-260 and 267: see figure 6 ).  
Although Outes teaches a system to optimizes E-RAN for carrier aggregation and COMP (See step 762 in figure 7B : paragraph 113), Outes does not explicitly teach performing optimization that includes a binary-valued sub-problem optimization and generate a physical resource block (PRB) allocation that allocates PRBs of each RRH among the plurality of client devices to [intended use, see response to applicant remarks] optimize uplink and downlink scheduling.
Similar to Outes, Lin discloses software defined networking  approaches to configuring a plurality of remote radio heads (see figure 5: paragraphs 49-54).  Lin also discloses a system that assigns a set of time-frequency resources (PRB) are used for payload data (paragraph 25) and performs downlink data to users  (paragraphs 29-30).  Futhermore, the optimization of RRH clustering  uses binary variables for pairing RRH to users (paragraphs 35-36: improve spectral efficiency).  

    PNG
    media_image1.png
    368
    623
    media_image1.png
    Greyscale

 Software-Defined Massive MIMO
[0035] This disclose introduces dynamic macro-diversity massive MIMO with respect to time-varying user distribution. Specifically, the disclosed systems and methods propose a software-defined massive MIMO optimization framework 100 with the objective to improve or maximize the spectral efficiency, while considering a plurality of constraints (e.g., system-level constraints due to limited fronthaul capacities, and possibly high density RRH deployments).
A. Software-Defined Massive MIMO Optimization Framework
[0036] Given a possible RRH clustering pattern {c.sub.i∈C; C∈C} and the user set {.sub.i; U.sub.ciU.sub.i=}, one can introduce binary variables I.sub.uci for all u∈, c.sub.i∈C where
[00018] I uc i = { 1 , u ∈  i ; 0 , u .Math.  i . ( 12 )
These indicators show the assignment between RRH clusters and users. To provide that each user is served by a dedicated RRH cluster, the disclosed systems and methods can include the following association constraint: for each u∈ Σ.sub.ci∈CI.sub.uci=1. Moreover, as all RRHs are connected to the BBU pool via fronthaul links, F.sub.i is the predetermined link capacity between RRH cluster c.sub.i∈C and the pool. By neglecting the fronthaul capacity consumption for transferring beamforming vector (as compared to major consumption for data streams) and considering the macro-diversity massive MIMO effective from high density RRH deployments, the system-level constraint due to fronthaul capacity can be formulated as: for each c.sub.i∈C, R.sub.iuI.sub.uci≤F.sub.i, where R.sub.iu is obtained via Eq. (8). So far, this disclosure has successfully characterized the system-level constraints for dynamic macro-diversity massive MIMO. To further realize a spectral-efficient clustering design, this disclosure aims to enhance or maximize the total achievable data rates at users. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a module for determining configuration of the resources and an association of uses in a plurality of remote radio heads (Lin: paragraph 15) by  a binary-valued sub-problem optimization  and generate a physical resource block (PRB) allocation that allocates PRBs of each RRH among the plurality of client devices to optimize uplink and downlink scheduling as taught by Lin in the cell allocation and optimization module of Outes in order to improve spectral efficiency (Lin: paragraph 35)

With regard to claims 7 and 17, Lin also teaches: wherein the first subset of the plurality of radio network constraints, include a plurality of binary-valued constraints (paragraphs 36-38).  
With regard to claims 8 and 18, Lin also teaches: wherein the plurality of binary-valued constraints include at least one unified architecture variable (paragraphs 36-38).  
With regard to claims 9 and 19, Lin also teaches: wherein the plurality of binary-valued constraints include at least one time slot constraint and at least one time slot allocation constraint (paragraphs 25-26).    
With regard to claims 10 and 20, Lin also teaches: wherein the binary-valued sub-problem optimization includes performing a modified genetic algorithm (paragraphs 36-38).  









Claims 2, 3, 5, 6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Outes Carnero and Lin as applied to claim 1/11 above, and further in view of Cioffi et al. (US 2020/0280863).


With regard to claims 2 and 12: Outes teaches:

wherein facilitating the fronthaul communications via the radio network interface to control the wireless communications between the plurality of remote radio heads and the plurality of client devices is also via the PA (paragraphs 47: RRU has power amplification module).  
Although Outes discloses optimal cell clustering with maximum gain (paragraph 44), but it fails to disclose a function to determine maximum gain. Thus, the system of Outes and Lin fails to explicitly teach/suggest the optimization further includes a real-valued sub-problem optimization, subject to a second subset of the plurality of radio network constraints, to generate a power allocation (PA) that allocates power for uplink and downlink transmissions between the plurality of remote radio heads and the plurality of client devices; and 
Similar to the system of Outes and Lin, Cioffi discloses resource manager for a plurality of radio nodes ( See abstract and figure 1).  Cioffi’s resource manager perform an energy allocation (see paragraphs 66-67) and  provide guidance for channel gains to a plural of radio nodes in improve performance (see figure 3: paragraphs 106).  
[0106] FIG. 3 illustrates management-information flows in any stage ESM ecosystem according to embodiments of the present disclosure. System 300 may have physically separate radio access nodes 304, 306 that coordinate (for ESM purposes) indirectly through the cloud-based LRM 102. The information provided by radio nodes 304, 306 to LRM 102 may comprise channel gains for any number of subtended connections to devices (or sub radio nodes), any measured interference transfer gains/phases (in Stage 3 ESM), and QoS parameters like times of use, outages, packet errors, previously achieved data rates and corresponding conditions. In embodiments, the information provided by radio nodes to LRM may comprise information to assess QoE, such as user satisfaction, technician visits, and related information. In embodiments, the information to assess QoE may be sent to LRM from sources different from radio nodes, for example, the call center log from a service provider's system. In embodiments, LRM 102 provides to radio nodes 304, 306, e.g., in a tabular format, ESM control information 310, 312 that comprises functions or policies 320, considered guidance for use by radio-nodes 304, 306, of future local-radio-node channel gains. In embodiments, in response to obtaining a function, radio access nodes 304, 306 apply a measured recent parameter, such as geometric averaged channel gain, to the function/policy to obtain one or more parameters that improve performance for the measured parameter. Embodiments in this section illustrate that such guidance may lead to performance improvements when certain ergodic consistencies are present. It is understood that a radio node 304, 306, e.g., upon determining that a fault would occur if the guidance were followed, may over-rule any given guidance 320 and generate an appropriate report to LRM 102.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have optimization module to further includes a real-valued sub-problem optimization, subject to a second subset of the plurality of radio network constraints, to generate a power allocation (PA) that allocates power for uplink and downlink transmissions between the plurality of remote radio heads and the plurality of client devices  as taught by Cioffi in the system of Outes  and Lin and in order to improve spectral efficiency (Cioffi: paragraph 4)

    PNG
    media_image2.png
    453
    840
    media_image2.png
    Greyscale


With regard to claims 3 and 13, Cioffi teaches: wherein the real-valued sub-problem
 optimization is based on the RRH to client device association and the PRB allocation generated via the binary- valued sub-problem optimization. facilitating the fronthaul communications via the radio network interface to control the wireless communications between the plurality of remote radio heads and the plurality of client devices via the RRH to client device association, the PRB allocation and the PA (paragraph 201-204:
[0201] In embodiments, the regression vector β may be computed from the raw data sets used to compute p.sub.QoE, which may be matched to θ's observation intervals. Such computation may use an index k for the series of successive observation intervals. For instance, an observation interval in which any of the events like call, dispatch, “dislike button,” etc., occurs may be viewed as a binary QoE variable d with d=0, while periods of no (negative) consumer reaction set d=1. These variables may be aggregated into a data vector d over the set of such observation intervals. Correspondingly, the observations' value for the corresponding observation-interval index k is θ.sub.k. The matrix Θ may stack these vectors of measurements as rows so that ƒ*=[θ*.sub.0 θ*.sub.1 . . . ]. By initializing estimate of {circumflex over (β)}.sub.0=0 and defining the data's intermediate probability estimate as LLR.sub.QoE,k={circumflex over (β)}.sub.k.Math.θ*.sub.k, the quantity p.sub.QoE may be estimated by
 ) .  
With regard to claims 5 and 15,  Cioff teaches: wherein the second subset of the plurality of radio network constraints, include a plurality of real-valued constraints (Paragraphs 219-220: see figure 10 and 11: Examiner note: Outes discloses network  constraints in paragraph 48).  
With regard to claims 6 and 16, Cioffi teaches: wherein the plurality of real-valued constraints, include one or more of power budget constraint (and one or more quality of service constraint (Paragraphs 219-220: see figure 10 and 11: 
[0219] Section 4.1's simplified example on stability suggested that the LLR.sub.QoE have intermediate ranges, e.g., good, poor, and bad. FIG. 10 illustrates ESM field-diagnostic correlation with the two QoE raw-data inputs of connections that had complaint calls and connections that needed a dispatch for repair. These field results are for millions of customers, who subscribe to an internet service, with Wi-Fi as the last link, and for which QoE data was available after a training phase. Thus, the data in FIG. 10 is not training data but measures the QoE estimation's true accuracy. QoS parameters comprising packet errors, retrain counts, and data rate changes were reported to the LRM, and then the LLR.sub.QoE was computed with the 3 ranges shown: good QoE, poor QoE, and bad QoE. As FIG. 10 shows, the projections based on the training correlate well with new data in that the LRM's declaration of a bad connection correlates strongly with a large percentage of calls and dispatches. Similarly, the LRM's declaration of a good connection corresponds to a comparatively low call and dispatch incidents. Once a correlation is established, the additional observable of MCS-parameter choice may be introduced to further improve the total number for bad QoE (unstable), as in FIG. 9's ESM process.
[0220] FIG. 11 illustrates ESM QoE improvement results in different global regions using embodiments of the present disclosure. Shown are field results of relatively simple ESM-based systems (e.g., about 10-20 states in the state transition diagram) that are used to alter MCS parameters for large internet service providers having a few hundred thousand to several million customers in the countries listed. In these systems, parameters varied were the code rate (2 choices roughly close to ¾, and 9/10), power-margin, and data-rate combination of parameters equivalent to constellation size. The different levels of improvement merit some explanation. The UK and France have highly competitive internet-service markets with low pricing and service-providers offering higher speeds to retain customers. Those country's internet connection speeds often see aggressive setting of MCS and data-rate parameters. By isolating those customers who have poor QoE (as in FIG. 11) and then optimizing for them, ESM improves upon otherwise overly conservative designs that previously had applied correspondingly ubiquitous overly restrictive worst-case spectra and MCS choices. As result, ESM provides a better competitive internet service offering. The United States has a less competitive market (internet plus Wi-Fi) with higher prices and, thus, has less aggressive speed-attempt practice for internet service providers. Consequently, less gain occurs (although average connection speed is lower than for countries with aggressive speed attempts). A different country ordering might be observed for wireless LTE service, but the range of gains can be comparable. Countries listed low in FIG. 11 may be less competitive and also offer services that are not as bandwidth consuming or both.
). 

Allowable Subject Matter




Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/28/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419